 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 320 
In the House of Representatives, U. S.,

April 21, 2009
 
RESOLUTION 
Honoring the Life and achievements of Dr. John Hope Franklin. 
 
 
Whereas Dr. John Hope Franklin was born on January 2, 1915, in Rentiesville, Oklahoma, the grandson of a slave and the son of Buck Colbert Franklin, one of the first Black lawyers in the Oklahoma Indian territory, and Mollie Parker Franklin, a schoolteacher and community leader; 
Whereas Dr. John Hope Franklin, a noted historian, made significant academic and civic contributions that helped integrate the African-American narrative into American history; 
Whereas Dr. John Hope Franklin was a graduate of Fisk University and a recipient of a Ph.D. degree in history from Harvard University; 
Whereas in 1936, Dr. John Hope Franklin was appointed to the faculty of Fisk University as Instructor of History and subsequently served as Professor of History at St. Augustine’s College, North Carolina Central University, and Howard University; 
Whereas in 1956, Dr. John Hope Franklin became the Chairman of the Department of History at Brooklyn College, the first African-American to lead a department at a predominately White institution and later became the first African-American professor to hold an endowed chair at Duke University; 
Whereas in 1964, Dr. John Hope Franklin joined the faculty of the University of Chicago, serving as Professor of American History, Chairman of the Department of History from 1967 to 1970, and the John Matthews Manly Distinguished Service Professor from 1969 to 1982 when he became Professor Emeritus of History; 
Whereas in 1982, Dr. John Hope Franklin joined the faculty at Duke University and served until his passing, holding such positions as the James B. Duke Professor of History, Professor of Legal History at Duke University Law School, the James B. Duke Professor of History Emeritus, Duke University; 
Whereas Dr. John Hope Franklin's numerous publications include From Slavery to Freedom: A History of Negro Americans, widely considered the preeminent history of the African-American experience in the United States, The Emancipation Proclamation, The Militant South, The Free Negro in North Carolina, Reconstruction After the Civil War, A Southern Odyssey: Travelers in the Ante-bellum North, and his influential autobiography Mirror to America: The Autobiography of John Hope Franklin; 
Whereas Dr. John Hope Franklin’s research contributed to the success of Thurgood Marshall and the NAACP’s legal victory in the landmark 1954 Supreme Court case, Brown v. Board of Education, which ended the “separate but equal” doctrine in America’s public schools; 
Whereas Dr. John Hope Franklin was active in numerous professional and educational organizations including serving as President of The Organization of American Historians, the American Studies Association, the Southern Historical Association, the United Chapters of Phi Beta Kappa, and the first African-American to serve as President of the American Historical Association; 
Whereas Dr. John Hope Franklin served on many national commissions and delegations, including the National Council on the Humanities, Advisory Commission on Public Diplomacy, and as chair of President Clinton's Race Initiative Advisory Board in 1997; 
Whereas Dr. John Hope Franklin was the recipient of numerous awards and accolades, including the Presidential Medal of Freedom in 1995, the inaugural W.E.B. DuBois Award from Fisk University Alumni Association, the Organization of American Historians' Award for Outstanding Achievement, the Alpha Phi Alpha Award of Merit, the NAACP's Spingarn Medal, and Lifetime Achievement Awards from the American Academy of Arts and Sciences, and the American Philosophical Society in 2007; 
Whereas in 1996, Dr. John Hope Franklin was named “Historian of the Century” by Duke University, North Carolina State University, North Carolina Central University, and the University of North Carolina Chapel Hill; 
Whereas in 1998, Dr. John Hope Franklin was inducted into the North Carolina Literary Hall of Fame; 
Whereas Dr. John Hope Franklin inspired the John Hope Franklin Center for Interdisciplinary & International Studies at Duke University, a consortium of academic programs that encourage creative scholarship, the exchange of ideas, and a variety of perspectives and methodologies to revitalize notions of how knowledge is gain and shared; 
Whereas Dr. Franklin described historians as “the conscience of the nation, if honesty and consistency are factors that nurture the conscience”, and his contributions to the study of American history fundamentally challenged and changed the manner in which the Nation collectively interprets its past and understands its present; 
Whereas Dr. John Hope Franklin was a true scholar and soldier for justice whose chronicling of American history affirmed the dignity of Black people while giving us all a richer understanding of who we are as Americans and our journey as a people; 
Whereas generations of young historians have been inspired and personally influenced by Dr. Franklin’s keen intellect, graceful humility, and humor in the classroom, and will ensure the endurance of his towering legacy; and 
Whereas Dr. John Hope Franklin passed away on March 25, 2009, in Durham, North Carolina, and will be deeply missed: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life and achievements of Dr. John Hope Franklin; and 
(2)encourages the Nation to recognize his academic contributions, scholarship, and service to the American society and history. 
 
Lorraine C. Miller,Clerk.
